The plea in abatement is bad. It does not fully set out the record of the prior action. The rule is uniform in this state, that a defendant, who by plea in abatement relies on the record or process of any court, must enroll in or with his plea the record or process on which he relies. Smith v. Ins. Co., 22 N.H. 25. This is required, so that the court may have the whole record before them, and judge from its inspection whether the facts are as alleged.
Demurrer overruled.
BINGHAM and SMITH, JJ., did not sit: the others concurred. *Page 201